DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0094981 to Cordray et al. (Cordray).
Claim 16
With regard to a policy automation engine configured to enable configuration of a plurality of policies applicable to collection and utilization of data handled by a plurality of network connected devices deployed in a plurality of industrial environments, Cordray teaches task mangers (TMs) that instantiate collection units (CUs) or data managers 
Claim 18
Cordray teaches that the cloud network connection comprises at least two network connections, the at least two network connections selected from a list of network connections consisting of: a privately-owned cloud connection, a publicly 
Claim 19
Cordray teaches that at least two of the plurality of industrial environments are operated by distinct enterprises, and wherein the cloud network connection connects the plurality of network connected devices among the distinct enterprises (pars. 100, 114, 41, 121).
Claim 20
Cordray teaches that the cloud network connection is secured by a virtual private network (VPN) connection (par. 179).
Claim 21
With regard to receiving, through a network interface, policy inputs relating to a definition of at least one parameter, Cordray teaches using templates defined by an operator to configure collection units (CUs), data managers (DMs), supplying information to a network management application system (NMAS) from an operator, which would require an interface for operator input (pars. 217, 218, 117, 336).  With regard to communicatively coupling, through the network interface, to a network connected device through a cloud network connection, Cordray teaches that a TM is connected to CUs and DMs through a wide area network and local networks (Fig. 8, TM 8082; WAN 8200; CUs 8063, 8073, 8032, 8526, 8024, 8022; DMs 8068, 8030; par. 183, 
Claim 22
Cordray teaches that the at least one parameter relates to a policy selected from the policies consisting of: a compliance policy; a fault policy; a data analysis policy, a configuration policy; and an accounting policy (pars. 181, 184).
Claim 23
Cordray teaches that the at least one parameter comprises a provisioning and security policy, wherein the provisioning and security policy comprises at least one of: a policy for creating a device, a policy for deploying a device, or a policy for managing a device (pars. 178, 181).
Claim 24
Cordray teaches that the at least one parameter comprises to a compliance policy, wherein the compliance policy comprises at least one of: a data ownership policy, a data use policy, a data format policy, or a jurisdictional policy, wherein the jurisdictional policy specifies at least one of: who controls data, when data may be controlled, or how data transmitted across boundaries is controlled (pars. 240, 248, 319-322).
Claim 25
Cordray teaches that the at least one parameter relates to a data analysis policy, wherein the data analysis policy specifies at least one of: what data holders may access, how data holders may use data, or how data may be combined with other data by data holders (pars. 319-322).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray in view of US Patent No. 7, 596,803 to Barto et al. (Barto).
Claim 13
With regard to a policy automation engine configured to enable configuration of at least one of a plurality of policies applicable to collection and utilization of data handled by a plurality of network connected devices deployed in a plurality of industrial environments, Cordray teaches TMs that instantiate CUs or DMs that may be in multiple locations (pars. 173, 183, 186).  With regard to wherein the policy automation engine is hosted on information technology infrastructure elements that are located separately from the plurality of industrial environments, Cordray teaches TMs in multiple locations that may be separate from CUs and DMs (par. 183, Fig. 8).  With regard to wherein, the at least one configured policy is automatically deployed across a plurality of network 
Cordray does not teach that each of the plurality of industrial environments includes one or more electro-mechanical systems.  Barto teaches generating access policies in a semiconductor fabrication facility that includes fabrication and control tools (col. 1, lines 34-40).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the self-configuring network, as taught by Cordray, to include a semiconductor fabrication facility, as taught by Barto, because then the network configuring would have been useful in an additional environment (Cordray, par. 359).
Claim 14
Cordray teaches a policy input interface structured to receive policy inputs relating to definition of at least one parameter of at least one of a rule, a policy, or a protocol, wherein the policy automation system comprises a centralized source of policies for network connected devices within an industrial environment (par. 56, 117, 217, 218).
Claim 15
.
Allowable Subject Matter
Claims 1-12 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowability of claims 1-12 and 26 is because the cited prior art does not teach a policy automation system for a data collection system in an industrial environment that includes defining at least one parameter of at least one of a rule, a policy, or a protocol, wherein the at least one parameter comprises an information sharing policy, and wherein the information sharing policy specifies when information is able to be sold.
Response to Arguments
Applicant’s amendments and arguments, see pages 10 and 11, filed 21 May 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments, see page 11, filed 21 May 2021, with respect to the rejection(s) of claim(s) 13-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barto.
Applicant's arguments filed 21 May 2021 with regard to claims 16 and 18-25 have been fully considered but they are not persuasive. The amendment to independent .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864